Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 1/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,970,862, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per the language, “such that the skin marker comprises at least part of the skin 3D model excluding one or both of the first portion and the second portion therefrom;” in claim 1, and similarly in claim 16. The examiner notes, this limitation is distinct from the cited prior art, including the prior art cited in the parent case.


Rezk-Salama: Opacity Peeling for Direct Volume Rendering (as cited in the IDS, and previously cited in the parent case), is considered to be the closest prior art of record.

Rezk-Salama teaches wherein the processing of the skin 3D model comprises removing one or both of:

(1) a portion of the skin 3D model corresponding to a skin area of the patient that would contact or directly face a supporting surface on which the patient would lie during the medical procedure (See Fig. 2, Fig. 3, a patient would be lying down when the data is acquired) and

(2) a portion of the skin 3D model corresponding to a skin area of the patient adjacent to a joint of the patient's body that would substantially change its position relative to the target tissue and/or substantially change its contour as a body part of the patient moves about the joint (See Rezk-Salama Fig. 2-4: the examiner notes the spine is also considered a joint);

However, Rezk-Salama, doesn’t explicitly disclose: such that the skin marker comprises at least part of the skin 3D model excluding one or both of the first portion and the second portion therefrom.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616